111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Debra KYZER, Appellant,v.Russell LEVANTHALL, President and/or owner in most or all ofthe following Corporations and individually:  LagunaEntertainment, Inc.;  Interstate Entertainment;  RFJCommunications, Inc.;  Rainbow Entertainment, Inc.;  UltraRibbons, Inc.;  Porsche Entertainment, Inc.;  Forced REPEntertainment, Inc.;  Superior Holdtime, Inc.;  905 Santa FeCorporation;  American Response Marketing, Inc.;  SmartBuilding, Inc.;  American Billing & Collection, Inc.;All-State Distributing, Inc.;  Automated Data Billing, Inc.;8053 Deering Avenue, Inc.;  American Inbound MarketingCommunications, Inc.;  Allstate Communications, Inc.;  U.S.Interstate Distributing, Inc.;  Haskell Avenue Corp.;  FrankMongtelione, Individually;  John Doe, 1 through 10, Appellees.
No. 96-2711.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 12, 1997.Filed April 14, 1997.

Before BOWMAN and WOLLMAN, Circuit Judges, and BOGUE,1 District
PER CURIAM.


1
Debra Kyzer appeals from the district court's2 grant of summary judgment in favor of the defendants in Kyzer's action to recover for negligence and for the intentional infliction of emotional distress that she allegedly suffered upon opening an envelope containing sexually explicit materials that had been sent to her minor son by the defendants.  Having concluded that no error of law appears in the district court's ruling, we affirm the judgment on the basis of the district court's memorandum opinion.  See 8th Cir.  R. 47B.



1
 The HONORABLE ANDREW W. BOGUE, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas